Title: From Benjamin Franklin to Thomas Darling, 10 February 1747
From: Franklin, Benjamin
To: Darling, Thomas


Sir
Philada. Feby. 10. 1746/7
I wrote a Line to you per last Post, which I hope came to hand.
The Ingredients of Common Window and Bottle Glass are only Sand and Ashes. The Proportions of each I do not exactly know.
The Heat must be very great. Our Glasshouse consumes Twenty-four Hundred Cords of Wood per Annum tho’ it works but Seven Months in the Year. (But the Wood is only of 3 Foot Length, which lessens the Quantity One Fourth.) It is split small and dried well in a Kiln before ’tis thrown into the Furnace. The Cutting, Hauling, Splitting and Drying of this Wood, employs a great many Hands, and is the principal Charge; for this Consumption of Wood in Making the necessary Heat furnishes at the same Time great Part of the Ashes that are wanted: An Advantage they have not in England, where they burn Sea Coal, the Ashes of which will make no Glass, nor even Soap.
The House and Furnace may cost about a Thousand Pounds of your Money. The Tools a Trifle, being only a few Iron Rods made hollow, with wooden Handles, Sheers &c. The Pots which contain the melted Glass Metal, are made of a particular Clay, which will stand a violent Fire. At first ’twas brought from England; ’tis now found here. They may be large enough to contain about 100 lb. of Metal.
There are no Workmen to be had here. But as several Glasshouses about London have blown out, since the discouraging Act which lays so heavy a Duty on Glass, possibly Hands may be easily procured from thence.
It will be adviseable, if you go on with this Affair, to procure a Tract of Land well wooded. 1500 or 1000 Acres may do, seated on or near some navigable Water. By dividing your Land, and cutting suppose a Thirtieth Part of your Wood yearly, suffering it to grow again, you may always be supply’d. And by Means of the navigable Water, carry your Glass to Market cheaper and with less Risque of Breakage.
It will not suit me to be concern’d at such a Distance. I heartily wish you Success, and if you need any further Information that I can procure for you, please to command me. My Wife joins with me in presenting our Service to good Mr. and Madam Noyes, to your good Spouse and amiable Sister. I hope little Miss continues well, and am, Sir, Your very humble Servant
B Franklin
 
Addressed: To  Mr Thomas Darling  in  Newhaven  Free  B Franklin
Endorsed: B Franklens Letter 10 feby 46/7
